Citation Nr: 1815526	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-31 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a positive purified protein derivative (PPD) skin test.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for residuals of a stroke.

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a compensable rating for a bilateral hearing loss disability.

11.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

12.  Entitlement to a rating in excess of 30 percent for asthma.

13.  Entitlement to a compensable rating for a calcified granuloma of the lung.

14.  Entitlement to a compensable rating for scars.

15.  Entitlement to a compensable rating for residuals of a basal cell carcinoma.

16.  Entitlement to a compensable rating for erectile dysfunction (ED).

17.  Entitlement to a rating in excess of 10 percent for a back disability.

18.  Entitlement to a rating in excess of 10 percent for a disability of the left upper extremity.

19.  Entitlement to a rating in excess of 10 percent for a disability of the right upper extremity.

 
REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958, and from December 1958 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.  A May 2008 rating decision denied service connection for a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, a bilateral ankle disability, a right foot disability, residuals of a stroke, hypertension, and a positive PPD test.  A July 2010 rating decision granted service connection for PTSD with a 70 percent rating.  An August 2011 rating decision granted service connection for: i) GERD with a noncompensable rating, ii) asthma with a noncompensable rating, iii) a calcified granuloma of the lung with a noncompensable rating, iv) scars with a noncompensable rating, v) basal cell carcinoma with a noncompensable rating, vi) ED with a noncompensable rating, vii) a back disability with a 10 percent rating, and viii) disabilities of the bilateral upper extremities with 10 percent ratings.  The August 2011 rating decision additionally continued the noncompensable rating for a bilateral hearing loss disability, and it granted service connection for tinnitus with an effective date of May 7, 2009.  An August 2016 rating decision later assigned an effective date of March 31, 2006, for the award of service connection for tinnitus.  

In July 2017, the Veteran requested that the AOJ consider evidence submitted since the most recent July 2014 statement of the case in the first instance.  With that said, since July 2014, the Veteran has not submitted evidence relevant to the determination of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a positive PPD test.  The Board may thus decide this issue without prejudice to the Veteran.  Additionally, the Board has granted the Veteran's remaining claims of entitlement to service connection, and remand of these issues is thus unnecessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to greater ratings for PTSD, a hearing loss disability, GERD, asthma, a calcified granuloma of the lung, scars, residuals of a basal cell carcinoma, ED, a back disability, a disability of the left upper extremity, and a disability of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1979 rating decision denied the claim for service connection for a positive PPD test.  

2.  The evidence received since the December 1979 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a positive PPD test.

3.  The Veteran's bilateral shoulder disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, right foot disability, residuals of a stroke, and hypertension are etiologically related to his active duty service or to other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision denying the claim for service connection for a positive PPD test is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  New and material evidence has not been received sufficient to reopen the claim for service connection for a positive PPD test.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

The criteria for service connection for a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, a bilateral ankle disability, a right foot disability, residuals of a stroke, and hypertension have been met. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, a bilateral ankle disability, a right foot disability, residuals of a stroke, and hypertension.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot with respect to this claim.  38 U.S.C. §§ 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in June 2007.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

VA has not obtained a medical opinion addressing the claim for service connection for a positive PPD test.  VA is not required to provide a medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, as is discussed in further detail below, a medical opinion addressing this claim is not required because new and material evidence has not been received.

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).  Raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Turning to the facts in this case, the Veteran's claim for service connection for a positive PPD test for tuberculosis was last denied in a December 1979 rating decision, which found that a positive PPD test was simply a laboratory test result that was not itself a disability for which service connection could be granted.  The Veteran did not appeal the December 1979 rating decision, no evidence was received within one year of the December 1979 rating decision, and no new service records have been submitted.  Therefore, the December 1979 rating decision is final.  

Since December 1979, additional evidence has been added to the record.  The Veteran has repeated his assertions that service connection is warranted for a positive PPD test.  This evidence is not new and material because it merely repeats the lay allegations that were of record at the time of the last final denial of the Veteran's claim in December 1979.  To the extent that additional medical evidence has been added to the record since the December 1979 final decision, such evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  For example, in November 2010, an examiner noted the Veteran's claim that his positive PPD test in-service resulted in his development of chronic lung disease.  This evidence is new because it was not of record at the time of the December 1979 denial of the Veteran's claim, but it is not material because it simply restates the Veteran's claims and does not suggest that the Veteran's positive in-service PPD test was anything other than a positive laboratory result.

In sum, while the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating the claim is "low", it is nonetheless a threshold.  In this case, to the extent that new evidence has been presented, such evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a positive PPD test.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a positive PPD test, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

The Veteran claims that he suffers from a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, a bilateral ankle disability, a right foot disability, residuals of a stroke, hypertension, and residuals of a positive PPD skin test either as the direct result of service, or as the secondary result of his service-connected disabilities.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Arthritis and hypertension are chronic diseases for which service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may additionally be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, since filing his claim, the Veteran has been diagnosed with osteoarthritis of the bilateral shoulders, bilateral hips, bilateral knees, bilateral ankles, and right foot.  The Veteran has been diagnosed with hypertension, and he suffered a stroke in March 2002 that left him with residuals of right-sided weakness.  The evidence thus shows the presence of a current disability with respect to each of the Veteran's claims.  
	
With regard to an in-service event or injury, the Veteran has credibly contended, for example in September 2015, that he engaged in physical activities in-service such as carrying heavy luggage multiple times monthly for a four-year period of time.  The Veteran is otherwise in receipt of service connection for a number of disabilities, including CAD, diabetes, asthma, a calcified granuloma, and a back disability.  Thus, the evidence shows both that the Veteran experienced an in-service incident with respect to his orthopedic claims, and that the Veteran is service-connected for other disabilities.  The remaining question, then, is whether the Veteran's claimed disabilities are related to either his service or to other service-connected disabilities.  

With respect to the claims for service connection for disabilities of the bilateral shoulders, bilateral hips, bilateral knees, and right foot, the Board notes that in May 2009, a clinician opined that the medical literature supported a finding that diabetes was a contributing factor that aggravated osteoarthritis.  In September 2015, a clinician indicated that the Veteran had osteoarthritis and degenerative joint disease in the shoulders, hips, knees, ankles, and foot.  The clinician indicated that the Veteran stated that his pain began as the result of carrying heavy luggage during an approximately four-year period of time in service.  The clinician indicated that carrying loads of 50 to 70 pounds multiple times monthly over the course of four years would cause joint damage due to repeated trauma and excess weight.  The examiner further noted that in 1970, the Veteran reported that he had indeed experienced painful and swollen joints.  The clinician thus concluded that the Veteran's osteoarthritis affecting the shoulders, hips, knees, ankles, and right foot was related to his military service.  In September 2015, a clinician opined that the Veteran's left hip disability was secondary to his degenerative joint disease of the spine and kyphosis.  The clinician also stated that the Veteran's left hip disability was aggravated by his stroke, which caused right-sided weakness and numbness and resulted in a shifting of weight to the left side.  

With respect to the claim for service connection for hypertension and residuals of a stroke, in November 2006, a clinician noted that the Veteran's history of hypertension, dyslipidemia, and atherosclerotic CAD contributed to his stroke.  In June 2010, an examiner found that the Veteran's hypertension was not a complication of diabetes, but the examiner instead suggested that hypertension related to CAD.  In September 2015, a clinician opined that it was at least as likely as not that the Veteran's hypertension was secondary to his service-connected diabetes.  As a rationale for this opinion, the clinician noted that diabetes caused the blood to become thick and stick, and it caused the veins to become less smooth.  The body thus loses the ability to move blood through the veins and arteries, leading to a build-up of plaque in the veins.  Hypertension results from the narrowing of veins and arteries as the result of atherosclerosis. 

Thus, the Board finds that this medical evidence supports a link between the Veteran's claimed disabilities and either his service or his other service-connected disabilities.  With that said, the Board acknowledges that certain evidence of record finds that a link does not exist between the Veteran's claimed disabilities and his service or service-connected disabilities.  For example, in November 2010, an examiner found that the Veteran's hypertension was not related to his military service.  The examiner did not, however, discuss whether hypertension was secondarily related to the Veteran's CAD.  Similarly, the November 2010 examiner stated that while the Veteran suffered from generalized arthritis, such disability was not related to the military.  The examiner did not offer a rationale for this opinion.  Thus, the Board finds that the evidence is at least in equipoise as to whether he suffers from a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, a bilateral ankle disability, a right foot disability, residuals of a stroke, and hypertension either as the direct result of service, or as the secondary result of his service-connected disabilities.  The Veteran's claims are thus granted.    


ORDER

In the absence of new and material evidence, the petition to reopen a claim for service connection for a positive PPD test is denied.   

Service connection for a bilateral shoulder disability is granted.

Service connection for a bilateral hip disability is granted.

Service connection for a bilateral knee disability is granted.

Service connection for a bilateral ankle disability is granted.

Service connection for a right foot disability is granted.

Service connection for residuals of a stroke is granted.

Service connection for hypertension is granted.


REMAND

The AOJ last adjudicated the issues of entitlement to greater ratings for PTSD, a hearing loss disability, GERD, asthma, a calcified granuloma of the lung, scars, residuals of a basal cell carcinoma, ED, a back disability, a disability of the left upper extremity, and a disability of the right upper extremity in a July 2014 Statement of the Case (SOC).  Since then, additional relevant evidence was added to the record, including September 2015 disability benefit questionnaires.  In July 2017, the Veteran requested that the AOJ consider this evidence in the first instance.  Accordingly, this case is remanded to the AOJ for consideration of this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After conducting any additional development deemed necessary, readjudicate the claims of entitlement to greater ratings for PTSD, a hearing loss disability, GERD, asthma, a calcified granuloma of the lung, scars, residuals of a basal cell carcinoma, ED, a back disability, a disability of the left upper extremity, and a disability of the right upper extremity.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


